Citation Nr: 1452437	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  09-33 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to Agent Orange exposure and diabetes mellitus. 

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to Agent Orange exposure and diabetes mellitus.

3.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure and coronary artery disease.

4.  Entitlement to service connection for coronary artery disease, to include as due to Agent Orange exposure. 

5.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Air Force from August 1962 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating determination of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2013, the Veteran testified at a video conferencing hearing conducted at the RO with the Judge presiding in Washington, DC.  A copy of the hearing transcript has been uploaded to the Veteran's electronic claims file.

The Veterans Law Judge who conducted the hearing is no longer employed at the Board.  The Veteran was given the opportunity to appear at an additional hearing but has not requested an additional hearing.  

In September 2013, the Board remanded this matter for further development, to include attempting to verify if the Veteran had service in Vietnam.  The requested development has been accomplished and complies with the Board's directives.  The matter is now ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran did not have actual exposure to Agent Orange or other herbicide agents during his military service.

2.  Peripheral neuropathy of the lower extremities has not been demonstrated. 

3.  Peripheral neuropathy of the upper extremities has not been demonstrated. 

4.  The most probative evidence of record shows that the Veteran's hypertension did not have its onset in service, is not related to service, including his claimed herbicide exposure, and did not manifest to a compensable degree within one year of service separation.

5.  The most probative evidence of record shows that the Veteran's coronary artery disease did not have its onset in service, is not related to service, including his claimed herbicide exposure, and did not manifest to a compensable degree within one year of service separation.

6.  The most probative evidence of record shows that the Veteran's left knee disorder did not have its onset in service, is not related to service and compensable degenerative joint disease of the left knee was not manifest within one year of service separation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the lower extremities are not met.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014). 

2.  The criteria for service connection for peripheral neuropathy of the upper extremities are not met.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

3.  Hypertension was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

4.  Coronary artery disease was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  A left knee disorder was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The Veteran must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a). 

The Board finds that a September 2007 letter provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess. 

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service records.

The RO also undertook all the requested development set forth in the September 2013 remand in an attempt to verify if the Veteran had Vietnam service.  

Given the above actions, the Board finds that VA undertook all needed development in this appeal.  Therefore, the Board finds that VA has no further duty to develop this part of the Veteran's claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim"). 

The Veteran was not provided specific VA examinations in connection with his claims for service connection for cardiovascular disease, hypertension, peripheral neuropathy of the upper or lower extremities, or a left knee disorder.  In this regard, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279 .

Given the above, the Board finds that a remand for VA examinations is not required because service treatment records are negative for the claimed disorders; the post-service record is negative for the claimed disorders of hypertension, coronary artery disease, and a left knee disorder for years after service, with no objective findings of peripheral neuropathy of either the lower or upper extremities to date; the Board finds the lay statements from the Veteran's regarding a nexus between the current disability and service conclusory generalized statements for reasons that will be explained below, and the Board does not find the Veteran has provided credible evidence of continuity of symptomatology from service.  See 38 U.S.C.A. § 5103A(d); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's record found in Virtual VA and VBMS as this is a "paperless appeal".  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks service connection for hypertension, peripheral neuropathy of the upper and lower extremities, and left knee problems on the basis that they had their onset during military service.  He also maintains in the alternative that his coronary artery disease, peripheral neuropathy of the upper and lower extremities and hypertension are due to exposure to Agent Orange while on temporary duty assignment (TDY) from Okinawa, Japan to Than San Nhut Air Force Base in the Republic of Vietnam (RVN) from November to December 1965 while assigned to 454 Bomb Wing, originally stationed out of Columbus Air Force Base, Mississippi. (Transcript (T.) pages (pgs). 10-13)). 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) such as hypertension, arthritis, or coronary artery disease.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran's claimed peripheral neuropathy of the upper and lower extremities is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply. 

In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a hypertension, coronary artery disease, and arthritis will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With regard to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam War Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

The list of diseases associated with exposure to certain herbicide agents includes, ischemic heart disease.  38 C.F.R. § 3.309(e). 

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea in or near the DMZ between April 1, 1968, and August 31, 1971, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been shown by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As to the Veteran's claim that he was in Vietnam during a period of TDY, the Board notes that in its September 2013 remand, the Board specifically set forth directives which it requested be followed to determine if the Veteran was present in Vietnam at any point during his period of TDY.  

The Board requested that the AMC obtain from the NPRC, National Archives and Records Administration (NARA), and/or the service department complete copies of all service personnel records pertaining to the Veteran.  The Board requested that NPRC be contacted and requested to perform a search of available morning reports and/or muster rolls from November to December 1965 for 454th FMSq, Columbus Air Force Base, Mississippi that would show any change in the Veteran's duty assignment.  It also requested that a search for TDY orders that would verify the Veteran having been temporarily transferred to any location within the territorial borders of the Republic of Vietnam in November and December 1965 be performed.  The Board further requested that the RO/AMC contact the following agencies for development indicated: (i) Air Force Historical Research Agency (and any other appropriate agency) and request confirmation of whether there was an established practice of keeping military personnel for several weeks at Tan Son Nhut Air Base during 1965; and, (ii) DFAS and request all available pay records pertaining to the Veteran for the time period from November to December 1965.  Specifically, the DFAS was requested to provide any further information which would assist in corroborating the Veteran having been stationed at Tan Son Nhut Air Base, or any location within the landmass of the RVN from November to December 1965.

In connection with the Board remand, NPRC forwarded all service personnel records that were available, which included the Veteran's TDY orders.  The service personnel records, including the TDY orders, and morning reports, did not reveal that the Veteran traveled to Vietnam during his period of TDY or at any other point during his period of service.  The morning report indicated the unit went TDY to the following two zip codes 96334 and 96239 in support of Arc Light According.  The zip code for 96239 is Kadena Air Force Base in Okinawa.  The 96334 zip code for Anderson AFB is in Guam.   On May 10, 2014 a request was sent to the Air Force Historical Research Agency requesting verification of the Veteran's Temporary Duty Assignment to Vietnam.  On May 12, 2014 a reply was received from the Air Force Historical Research Agency stating that the 454th Field Maintenance Squadron did not go to Vietnam.  They went Temporary duty at either Anderson AFB in Guam, Kaneda AFN in Okinawa or Don Muang and Takhi Air Base in Thailand.  The history of the 454th Squadron was also provided.  On June 21, 2014 another email was sent to the Air Force Historical Research Agency asking for clarification.  It seemed that the incorrect unit was requested.  The unit should have been the 4252nd Stat Wing history.  On June 23, 2014, the Air Force Historical Research Agency provided the unit history for the 4252nd Strategic Wing.  The archivist also stated the unit did not send anyone TDY to Vietnam; the unit was deployed to either Takhli Air Base or Don Muang in Thailand.  

As to the Board's request that the Defense Finance and Accounting Services be contacted for the purpose of corroborating whether the Veteran had been stationed at Tan Son Nhut Air Base or any location within the landmass of the RVN for November to December 1965, it was indicated that leave and earning statements did not give the location of where the veteran was stationed.  The leave and earning statement showed whether the veteran was in receipt of money, such as danger pay and the unit the veteran was/is assigned to, and the veteran's personnel file shows the unit to which the veteran was assigned.

In an August 2014 memorandum, the Appeals Management Center found that the evidence obtained in conjunction with the Board remand failed to confirm the Veteran's exposure to Agent Orange.  The allegation of Agent Orange exposure could not be verified and could not be conceded.  

While the Board notes that the Veteran maintains that he set foot in Vietnam while performing duties at Than San Nhut Air Force Base in the Republic of Vietnam, his contentions have not been corroborated.  As demonstrated above, the RO has painstakingly attempted to verify the Veteran's presence in Vietnam but the evidence of record does not support the Veteran's contentions.  As such, the presumptive provisions of 3.309(e) are not for application.  The Board will now address the issues of service connection on a direct basis.  


Peripheral Neuropathy of the Upper and Lower Extremities

The Veteran maintains that he currently has peripheral neuropathy of the upper and lower extremities.  At the time of his May 2013 hearing, the Veteran testified that he had peripheral neuropathy of the upper and lower extremities while in service. 

The Veteran's service treatment records do not reveal any complaints or findings of peripheral neuropathy of the upper or lower extremities.  At the time of the Veteran's April 1971 service separation examination, normal neurological findings were reported.  Normal findings for the upper and lower extremities were also reported at that time.  On his April 1971 service separation report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had neuritis or paralysis.  There were also no reports or findings of peripheral neuropathy in close proximity to service. 

VA treatment records associated with the claims folder reveal that the Veteran reported having popliteal numbness in December 1999 and numbness in his left arm and leg for several months in February 2002.  There were no diagnoses of neuropathy made at that time.  

In October 2005, the Veteran was seen with a history of left upper and lower extremity pain, paresthesias, and weakness.  NCV testing revealed normal findings for the upper and lower extremities, with the examiner specifically indicating that screening for polyneuropathy was negative.  

At the time of an April 2008 VA Agent Orange examination, the Veteran reported having numbness and tingling in his hands.  Following examination, the examiner did not render a diagnosis of peripheral neuropathy of either the upper or lower extremities.  

Treatment records associated with the record subsequent to the April 2008 VA examination do not contain any findings or diagnoses of peripheral neuropathy of the upper or lower extremities.  

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1110 as requiring the existence of a present disability for VA compensation purposes). 

To be present as a current disability, there must be evidence of the condition at some time during the appeal period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The medical evidence does not indicate that the Veteran currently has peripheral neuropathy of the upper or lower extremities. 

Based on the above, to the extent that the medical evidence addresses whether the Veteran has a left or right lower and upper extremity peripheral neuropathy, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran has indicated that he currently has bilateral upper and lower extremity peripheral neuropathy, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  Moreover, as the question of causation extends beyond an immediately observable cause-and-effect relationship he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran currently has bilateral upper and lower extremity peripheral neuropathy, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Consequently, his statements, without some form of objective medical corroboration, are not probative. 

The weight of the evidence is against a finding that the Veteran currently has a bilateral upper and/or lower extremity peripheral neuropathy.  A necessary element for establishing service connection-evidence of a current disability-has not been shown. 

For the foregoing reasons, the claim for service connection for bilateral upper and/lower extremity peripheral neuropathy on a direct or presumptive basis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.

As the Veteran has been found to not have peripheral neuropathy of the upper or lower extremities and as service connection for diabetes is not currently in effect, the claim of service connection for peripheral neuropathy of the upper or lower extremities as secondary to diabetes mellitus is also not warranted.  


Coronary Artery Disease

The Veteran maintains that his current coronary artery disease is related to his period of service. 

The Board finds that the weight of the evidence, lay and medical, does not demonstrate that coronary artery disease had its onset in service, was manifest to a compensable degree within in one year of service and is not related to service. 

The Veteran's service treatment records reveal that there were no complaints or findings of heart disease in service.  At the time of the Veteran's April 1971 service separation examination, normal findings were reported for the heart.  On his April 1971 service separation report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had palpitation or pounding heart; pain or pressure in his chest; or shortness of breath.  

There are also no complaints or findings of heart disease in the years immediately following service.  At the time of an August 2002 hospital admission for heart trouble, at which time the Veteran was diagnosed as having arteriosclerotic heart disease and coronary heart disease, it was noted that there had been no previous cardiac history.  At the time of his April 2008 VA Agent Orange examination, the Veteran was noted to have been diagnosed with coronary artery disease in August 2002.  

Therefore, the clinical evidence does not reflect continuity of symptomatology, for reasons clearly noted above, with significant evidence against such a finding. 

The Veteran has also not reported having a history of continued symptomatology since active service.  In addition, the Veteran did not report having heart problems in service, with normal findings for the heart being reported at the time of his April 1971 service separation examination and the Veteran checking the "no" boxes when asked if he had or ever had pain or pressure in his chest; palpitations or pounding heart; shortness of breath.  The Veteran has also reported and testified as to having been diagnosed with coronary artery disease in August 2002.
 
Moreover, treatment records which have been associated with the claims folder make no reference to any findings of heart disease until many years following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements. 

As to the Veteran's belief that his current heart disease is related to his period of service, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435 (2011), as to the specific issue in this case, the date of onset of the Veteran's coronary artery disease, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007).  Consequently, his statements are not competent or probative.  The Veteran has not been shown to have the requisite medical expertise to render a competent medical opinion regarding heart disease.  The question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, there is also no competent medical evidence of record relating any current heart disease to the Veteran's period of service.  The Veteran is not competent to provide a medical opinion regarding the etiology of any currently diagnosed coronary artery disease.  See Jandreau.

In sum, the preponderance of the evidence weighs against a finding that any current coronary artery disease is related to the Veteran's period of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.

Hypertension

The Veteran maintains that his current hypertension had its onset in service.  At his May 2013 hearing, the Veteran testified that he was diagnosed and received treatment for hypertension in service.

The Board finds that the weight of the evidence, lay and medical, does not demonstrate that hypertension had its onset in service, was manifest to a compensable degree within in one year of service and is not related to service. 

The Veteran's service treatment records reveal that there were no complaints or findings of hypertension or high blood pressure readings during his period of service.  At the time of his April 1971 service separation examination, his blood pressure was noted to be 118/76.  On his April 1971 service separation report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had high or low blood pressure; palpitation in his heart; or pain or pressure in his chest.  

There are also no complaints or findings of hypertension in the years immediately following service.  

On his September 2007 application for compensation, the Veteran indicated that his hypertension began in 1974, more than 6 years following his separation from service.  At the time of his April 2008 VA Agent Orange examination, it was noted that the Veteran was diagnosed with essential hypertension in 1973, more than 5 years following service.  Private treatment records reveal the Veteran was prescribed Hytrin for his high blood pressure in 1993.  

Therefore, the clinical evidence does not reflect continuity of symptomatology, for reasons clearly noted above, with significant evidence against such a finding. 

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is not credible.  As noted above, the Veteran did not report having hypertension in service, with normal blood pressure readings being reported at the time of his April 1971 service separation examination, and the Veteran checking the "no" boxes when asked if he had or ever had high or low blood pressure on his April 1971 separation report of medical history.  The Veteran, in his September 2007 initial application for compensation, indicated that he was not diagnosed with hypertension until 1974.  He also reported that he was diagnosed with essential hypertension in 1973 at the time of his April 2008 Agent Orange examination.   The above contemporaneous evidence is more probative than his recent assertions that his current hypertension had its onset in service, voiced many years after service and in connection with a claim for disability benefits.  See Curry, 7. Vet. App. at 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).

Moreover, treatment records which have been associated with the claims folder make no reference to any findings of hypertension until years following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements. 

As to the Veteran's belief that his current hypertension problems are related to his period of service, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the date of onset of the Veteran's hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Consequently, his statements are not probative.  The Veteran has not been shown to have the requisite medical expertise to render a competent medical opinion regarding hypertension.  The question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, there is also no competent medical evidence of record relating any current hypertension to the Veteran's period of service.  The Veteran is not competent to provide a medical opinion regarding etiology of any currently diagnosed hypertension disorder.  See Jandreau.

In sum, the preponderance of the evidence weighs against a finding that any current hypertension is related to the Veteran's period of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.

As to the Veteran's contention that his hypertension may be secondary to his coronary artery disease, as service connection is not currently in effect for coronary artery disease, service connection on a secondary basis would not be warranted.  


Left Knee

The Veteran maintains that his current left knee disorder had its onset in service.  At his May 2013 hearing, the Veteran testified that he injured his left knee in service and was given a brace to wear.  He maintains that he has had problems with his left knee since that time.  

The Board finds that the weight of the evidence, lay and medical, does not demonstrate that a left knee disorder had its onset in service, that left knee degenerative joint disease was manifest to a compensable degree within in one year of service and that a left knee disorder is otherwise related to service. 


The Veteran's service treatment records reveal that there were no complaints or findings of any left knee problems.  At the time of his April 1971 service separation examination, normal findings were reported for the lower extremities.  On his April 1971 service separation report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had a "tricked" or locked knee; lameness; arthritis or rheumatism; or bone, joint, or other deformity.  

There are also no complaints or findings of left knee problems in the years immediately following service.  

Private treatment records associated with the claims folder reveal that the Veteran was seen in May 2001 for arthritis in both knees.  He had not been taking anything for it.  It was noted that he had done a lot of body work when he was younger and was crawling around on his knees.  It was indicated that the pain had come on gradually.  X-rays of the right knee were noted to show degenerative changes.  At the time of his April 2008 VA Agent Orange examination, it was noted that the Veteran had arthralgias and arthritis in the left hip first symptomatic in 1975.  There were no specific findings made, nor were there any complaints, of left knee problems at that time.  

Therefore, the clinical evidence does not reflect continuity of symptomatology, for reasons clearly noted above, with significant evidence against such a finding. 

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is not sufficiently credible.  As noted above, service treatment records revealed no complaints or findings of left knee problems in service, with normal findings for the lower extremities being reported at the time of the April 1971 service separation examination and the Veteran checking the "no" boxes when asked if he had or ever had a tricked or locked knee; arthritis or rheumatism; or bone, joint, or other deformity on his April 1971 service separation report of medical history.  Moreover, the Veteran reported only a gradual onset of knee pain in 2001, when diagnosed with arthritis.  The above evidence is more probative than his recent assertions that his current left knee disorder had its onset in service, voiced many years after service and in connection with a claim for disability benefits.

Furthermore, treatment records which have been associated with the claims folder make no reference to any findings of knee problems until many years following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements. 

As to the Veteran's belief that his current left knee problems are related to his period of service, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435 (2011), as to the specific issue in this case, the date of onset of the Veteran's left knee arthritis, falls outside the realm of common knowledge of a lay person.  See Jandreau , 492 F.3d at 1377 n.4 (Fed. Cir. 2007).  Consequently, his statements are not probative.  The Veteran has not been shown to have the requisite medical expertise to render a competent medical opinion regarding the left knee disorder.  The question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, there is also no competent medical evidence of record relating any current left knee disorder to the Veteran's period of service.  The Veteran is not competent to provide a medical opinion regarding etiology of any currently diagnosed left knee disorder.  See Jandreau.

In sum, the preponderance of the evidence weighs against a finding that any current left knee disorder is related to the Veteran's period of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. §5107(b); Gilbert, 1 Vet. App. at 54-56.



	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for peripheral neuropathy of the bilateral lower extremities is denied. 

Service connection for peripheral neuropathy of the bilateral upper extremities is denied.  

Service connection for hypertension is denied. 

Service connection for coronary artery disease is denied.  

Service connection for a left knee disorder is denied.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


